DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/14/2021 these drawing are acceptable by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jordan Scharf at (216) 659-1164 on 07/06/2022.
The application has been amended as follows: 
Claims 11 and 20 are cancelled.
Claims 21-22 are new.
1. A system, comprising:
a memory that stores computer executable components; and

a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a multi-channel generator component that generates:
synthetic multi-channel data associated with a synthetic image,
a first data channel associated with a synthetic image,
a second data channel associated with first segmentation data indicative of a segmentation for the synthetic image, and
a third data channel associated with second segmentation data indicative of a remaining segmentation for the synthetic image; and
a post-processing component that generates first mask data indicative of a first ground truth mask for the first segmentation data, and second mask data indicative of a second ground truth mask for the second segmentation data, wherein the first mask data comprises a binary weight for segmentation in an image associated with the synthetic image.

13. A method, comprising: 
generating, by a system comprising a processor, synthetic multi-channel data associated with a synthetic image, comprising: 
generating, by the system, a first data channel associated with the synthetic image, 
generating, by the system, a second data channel associated with first segmentation data indicative of a segmentation for the synthetic image, and 
generating, by the system, a third data channel associated with second segmentation data indicative of a remaining segmentation for the synthetic image; 
generating, by the system, first mask data indicative of a first ground truth mask for the first segmentation data, wherein the first mask data comprises a binary weight for segmentation in an image associated with the synthetic image ; and 
generating, by the system, second mask data indicative of a second ground truth mask for the second segmentation data.

18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
generating a first data channel associated with a synthetic image;
generating a second data channel associated with first segmentation data indicative of a segmentation for the synthetic image;
generating a third data channel associated with second segmentation data indicative of a remaining segmentation for the synthetic image;
generating first mask data indicative of a first ground truth mask for the first segmentation data, wherein the first mask data comprises a binary weight for segmentation in an image associated with the synthetic image and
generating second mask data indicative of a second ground truth mask for the second segmentation data.

 	21. (New) The non-transitory machine-readable medium of claim 18, wherein the first mask data comprises a binary mask that corresponds to an annotation associated with the first segmentation data indicative of the segmentation for the synthetic image. 

22. (New) The non-transitory machine-readable medium of claim 21, wherein the second mask data comprises a binary mask that corresponds to an annotation associated with the first segmentation data indicative of the remaining segmentation for the synthetic image.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed on 07/07/2022 and approved. 
Claims 1-10, 12-19 and 21-22 are allowance.
Regarding claims 1  (13 and 18 similar recited limitation), the closest prior art recorded Estrada et al. (US 2017/0061625 A1) teaches a system (method), comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a multi-channel generator component that generates:
synthetic multi-channel data associated with a synthetic image,
a first data channel associated with a synthetic image.
Zheng alone or in combination are fail to teach or fairly suggest
a second data channel associated with first segmentation data indicative of a segmentation for the synthetic image, and
a third data channel associated with second segmentation data indicative of a remaining segmentation for the synthetic image; and
a post-processing component that generates first mask data indicative of a first ground truth mask for the first segmentation data, and second mask data indicative of a second ground truth mask for the second segmentation data;
wherein the first mask data comprises a binary weight for segmentation in an image associated with the synthetic image.

Claims 2-10, 14-17, 19 and 21-2 are allowance as being dependent directly or indirectly to the independent claims 1, 13 and 18.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641